Order filed December 11, 2014.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-13-00844-CR
                                   ____________

                             TYRONE BERRY, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 180th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1019634


                                        ORDER

      On April 28, 2014, appellant’s court-appointed counsel filed a brief in which he
concludes the appeal is wholly frivolous and without merit. See Anders v. California, 386
U.S. 738 (1967); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant
was provided a copy of the record and has been granted three extensions of time to file a
pro se response to counsel’s Anders brief. On December 8, 2014, appellant filed a pro se
motion seeking to suspend the application of the rule limiting briefs and responses to 50
pages, which is now found in Texas Rule of Appellate Procedure 9.4(i)(2). See Tex. R.
App. P. 9.4(i)(2) (amendments eff. Jan. 1, 2014).
      We GRANT the motion and ORDER that appellant may file a pro se response to
counsel’s Anders brief of not more than 65 pages in length. Appellant’s pro se response
shall be due January 12, 2015. No further extensions of time shall be granted.



                                    PER CURIAM